              Case 2:20-cv-04522-CFK Document 6 Filed 09/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT FOR
                      THE EASTERN DISTRICT OF PENNSYLVANIA


LISA MASENG                                             :
                                Plaintiff,              :
                                                        :
        vs.                                             :
                                                        :
LENOX CORPORATION and                                   :         NO. 20-cv-04522
JOHN DOES 1-10, FICTICIOUS                              :
                        Defendants.                     :         JURY TRIAL DEMANDED
                                                        :

                                               ORDER

        AND NOW, this 23rd day of            September, 2020, upon consideration of Defendant

Lenox Corporation’s Motion to Withdraw Notice of Removal (Docket No. 51), it is hereby

ORDERED that Defendant Lenox Corporation’s Motion to Withdraw Notice of Removal is

GRANTED.and
         Thethis caseofisCourt
             Clerk        REMANDED
                               is directed back to the Court
                                           to REMAND     this of Common
                                                              matter      Pleas
                                                                     back to the of Philadelphia
                                                                                 Court of Common

Pleas of First
County,  Philadelphia
               Judicial County,
                        District First Judicial District of Pennsylvania and close this matter.
                                 of Pennsylvania.


                                                        BY THE COURT:
                                                            /s/ Chad F. Kenney
                                                        The Honorable
                                                            Honorable David R.Kenney
                                                                      Chad F.  Strawbridge
